DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed 6/13/2022.  As directed by the amendment, claims 114, 130 and 132 have been amended, and claim 144 has been cancelled. As such, claims 114, 118, 120-128, 130-143, 145-147, and 149-151 are pending in the instant application.
Applicant has amended the drawings to include a nebulizer connection port and sensor interfacing port; the objections to the drawings and claims are withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chris Thompson on 8/10/2022.

The application has been amended as follows: 
Amended the title to read: Oscillatory Respiratory Care Apparatus
Amended claim 114 to read:
A respiratory care apparatus comprising: 
an electromechanical air router assembly comprising a first pressure generating source and a second pressure generating source; 
an interfacing assembly having a patient interface port; 
a first pressure restricting valve configured to control positive pressure and/or flow; 
a second pressure restricting valve configured to control negative pressure and/or flow; and 
a control mechanism, 
wherein: 
the first pressure generating source is configured to generate positive flow and pressure, the first pressure generating source comprises an inlet which is configured to draw atmospheric air into the first pressure generating source and an outlet which is configured to output air from the first pressure generating source to the patient interface port, 
the second pressure generating source is configured to generate negative flow and pressure, the second pressure generating source comprises an inlet which is configured to draw air from the patient interface port into the second pressure generating source and an outlet which is configured to output air to atmosphere, 
the interfacing assembly comprises a patient interface tube having a first end and a second end, 
the first pressure generating source and the second pressure generating device are configured to function independently with respect to each other, 
the patient interface tube comprises separate conduits for inhalation and exhalation to reduce contamination, 
the patient interface tube is of a tube-in-tube type having an outer conduit and an inner conduit and coupled to the patient interface port, 
the outer conduit is pneumatically connected to the first pressure restricting valve, 
the inner conduit is pneumatically connected to the second pressure restricting valve, 
the electromechanical air router assembly is configured to provide separate inhalation and exhalation paths through the electromechanical air router assembly and the interfacing assembly, 
the control mechanism comprises a microprocessor and one or more drivers configured to deliver nebulization in synchronization with an assisted inhalation and assisted exhalation cycle of the patient, and 
the control mechanism is configured to use the first pressure restricting valve and the second pressure restricting valve 

Claim 122, line 2 amended to read “to the outlet of the
Claim 123, line 2 amended to read “is configured to be controlled”
Claim 126, line 2 amended to read “is configured to be controlled”
Claim 132, lines 31-32 amended to read “the control mechanism is configured to use the first pressure restricting valve and the second pressure restricting valve 
Claim 138, line 2, deleted the errant space before the period
Claim 139, line 2, deleted the errant space before the comma
Claim 140, line 1, deleted “at least one”
Claim 140, lines 2-3, deleted “at least one”
Claim 145, line 2, deleted “at least one”
Claim 145, line 5, deleted “at least one”
Claim 146, line 3, deleted the errant space before the comma
Claim 146, lines 5-6 amended to read “an oscillating pressure waveform…the oscillating pressure waveform”
Claim 146, line 8 amended to read “
Claim 149, lines 4-5, amended to read “the synchronization of the nebulization delivery with the assisted inhalation and assisted exhalation cycle of the patient includes electronic control of the third pressure generating source
Claim 150, line 3 amended to read “the nebulization in synchronization with the assisted inhalation”
Claim 151, line 4 amended to read “the nebulization in synchronization with the assisted inhalation”

Allowable Subject Matter
Claims 114, 118, 120-128, 130-143, 145-147, and 149-151 are allowed.
The following is an examiner’s statement of reasons for allowance: see pages 21-22 of the Office Action mailed 3/15/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN E DITMER/Primary Examiner, Art Unit 3785